DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ANTOINE HASTIE,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-3468

                          [February 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case Nos. 14-5728CF10A,
14-6270CF10A, 14-6639CF10A, 14-7487CF10A, 15-12620CF10A, 15-
1832CF10A, 15-810CF10A.

  Antoine Hastie, Fort Lauderdale, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.